                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JOSE CARLOS OLIVEIRA-
COUTINHO,
                                                           8:19CV491
                   Petitioner,

      vs.                                              MEMORANDUM
                                                        AND ORDER
SCOTT FRAKES, NDCS Director;

                   Respondent.


       This matter is before the court on its own motion. Petitioner filed a Petition
for Writ of Habeas Corpus (filing no. 1) on October 28, 2019. However, Petitioner
failed to include the $5.00 filing fee. Petitioner has the choice of either submitting
the $5.00 fee to the clerk’s office or submitting a request to proceed in forma
pauperis. If Petitioner chooses to do the latter, the enclosed pauper’s forms should
be completed and returned to this court. Failure to take either action within 30 days
will result in the court dismissing this case without further notice to Petitioner.

      IT IS THEREFORE ORDERED that:

      1.      Petitioner is directed to submit the $5.00 fee to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take either
action will result in dismissal of this matter without further notice.

    2.    The clerk of the court is directed to send to Petitioner the Form
AO240 (“Application to Proceed Without Prepayment of Fees and Affidavit”).

      3.    The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: December 9, 2019: Check for
MIFP or payment.
Dated this 8th day of November, 2019.

                                    BY THE COURT:

                                    s/ Richard G. Kopf
                                    Senior United States District Judge




                                2
